DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 13-16 in the reply filed on April 29, 2022 is acknowledged.
Claims 30-32 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is the first two cover pages of WIPO publication WO 2020/0041841 A1, thus containing more than one paragraph and more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7-11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “between about 80 degrees and about 100 degrees and preferably about 90 degrees” in claim 2 is a relative term which renders the claim indefinite. The term “between about 80 degrees and about 100 degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, it is unclear whether the limitation of “about 90 degrees” is being positively recited, due to the term “preferably”.
The following claims recite “the shank”, where it is unclear whether the limitation is referring to the shank of the first screw or the shank of the second screw:
Claim 4 recites “the shank” in line 2;
Claim 10 recites “the shank” in line 2; 
Claim 13 recites “the shank” in lines 2-3 and 4;
Examiner suggests amending the above-mentioned recitations of “the shank” to differentiate the shank of the first screw and the shank of the second screw.
Claim 7 recites the limitation “the longitudinal axis” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
The term “about 90 degrees” in claim 7 is a relative term which renders the claim indefinite. The term “about 90 degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 8 is rejected by virtue of dependency on claim 7.
The term “about 30 degrees” in claim 8 is a relative term which renders the claim indefinite.  The term “about 30 degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It has been noted that the specification does recite, in paragraph [0036], the chamfered part being “between 15 degrees and 45 degrees and preferably at about 30 degrees”.  Therefore, for the purposes of examination, the limitation “wherein the chamfered part is at about 30 degrees to the transversely planar part” will be treated accordingly such that “about 30 degrees” is understood to mean “between 15 degrees and 45 degrees”.
Claim 9 recites the limitation “the longitudinal axis” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the proximal body fragment” in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
The term “about 30 degrees” in claim 9 is a relative term which renders the claim indefinite. The term “about 30 degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites the limitation "the transverse aperture" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the proximal and distal external threads” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 15 will be considered dependent upon claim 6 in order to provide antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16  is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 16 recites “wherein the shank of the second screw traverses the lateral cortex of the bone body fragment”, positively reciting the lateral cortex of the bone body fragment.  For the purposes of examination, this limitation will be treated as functional language directed towards the intended use of the second screw. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. (US 2013/0325076 A1), hereinafter “Palmer”.
Regarding claim 1, Palmer discloses a fixation device (fusion device 70; Figs. 15-18; para. [0124]) for fixing bone head and bone body fragments in an osteotomy procedure (shown in Figs. 17-18 for fixing adjacent bones B1, B2, and therefore configured for fixing bone head and body fragments in an osteotomy procedure; para. [0127]), the device including:
a first screw (threaded implant/screw 10; Figs. 1-6; para. [0072]) including a shank (16; Figs. 1-6; para. [0072]) and an external thread (20A, 20B; Figs. 1-6; para. [0072]) for cortical fixation in the bone body fragment (as shown in first bone B1; Figs. 17-18; para. [0127]);
the first screw including an opening (18A; Figs. 1-6, 8-10; para. [0075]) extending transversely through the shank (as shown in Fig. 9, extending along lateral axis Z1-Z1; para. [0089]);
a second screw (bone screw 50A of Figs. 15-18, shown as “50” in Figs. 12-14; para. [0104], [0124]) including a shank (58; Fig. 12; para. [0108]) and proximal and distal external threads (threaded portions 60 and 56, respectively; Figs. 12-14; para. [0108]) for oblique cortical fixation in the bone body fragment and for cortical fixation in the bone head fragment for relative fixation of the bone body fragment and the bone head fragment (as shown for oblique cortical fixation in bone B1 and cortical fixation in bone B2 for relative fixation of the bones B1, B2; Figs. 17-18; para. [0127]); and
the shank of the second screw being locatable within the transverse opening of the first screw (as shown, shank portion 58 locatable within aperture 18A of first implant/screw 10; Figs. 15-17).

Regarding claim 2, Palmer discloses the device of claim 1, wherein the transverse opening (18A) comprises a longitudinal passage (see Fig. 9) having a central axis (Z1-Z1; Fig. 9) between about 80 degrees and about 100 degrees and preferably about 90 degrees to a central longitudinal axis of the first screw (angle θ6 between longitudinal axis X-X of shank 16 and axis Z1-Z1 of aperture 18A ranges between 79 and 91 degrees, and may preferably be about 84 degrees; Fig. 9; para. [0096]).

Regarding claim 3, Palmer discloses the device of claim 1, wherein the transverse opening (18A; Fig. 9) extends linearly through the shank (16; Fig. 9) from a first side to a second side (see Fig. 9) and defines a central axis (Z1-Z1; Fig. 9; para. [0089]) of the transverse opening (see Fig. 9).

Regarding claim 4, Palmer discloses the device of claim 1, wherein a second transverse opening (18B; Figs. 1-8; para. [0075]) extends linearly through the shank (16, as shown; Fig. 8) from a first side to a second side (see Fig. 8) and defines a central axis (Z2-Z2; Fig. 8; para. [0089]) of the second transverse opening (see Fig. 8).

Regarding claim 5, Palmer discloses the device of claim 1, wherein the external thread of the first screw is a distal external thread (threaded portions 20A, 20B of first implant/screw 10 includes distal external thread 20B; Figs. 1-6; para. [0072]).

Regarding claim 6, Palmer discloses the device of claim 1, wherein the first screw includes proximal and distal external threads (20A and 20B, respectively; Fig. 1; para. [0072]).

Regarding claim 15, Palmer discloses the device of claim 1, wherein the first screw (10; Fig. 1) includes an intermediate external thread between the proximal and distal external threads (entire outer surface of body 16 may include threading, i.e., non-threaded portion 26 may include threading, so as to facilitate insertion and coupling of the implant/screw 10 in a bone, such that an intermediate external thread is disposed between proximal and distal threaded portions 20A and 20B, e.g., between apertures 18A and 18B/18C along length L2 shown in Fig. 11 of the implant/screw 10; Figs. 1-11; para. [0073]).

Regarding claim 7, Palmer discloses the device of claim 1, wherein a head (shown at first end 12, including aperture 40 for an instrument; Fig. 1; para. [0078], [0103]) at the proximal end (12; Fig. 1) of the first screw (10; Fig. 1) has a proximal face (defined by surfaces 22, 24, 26) that is part transversely planar (tip surfaces 26 perpendicular to longitudinal axis X-X of body/shank 16; para. [0030]) at about 90 degrees to the longitudinal axis and part chamfered (surfaces 22, 24 extend from transversely planar surface 26 at an angle of 45 degrees, where θ1 shown in Fig. 3 is about 45 degrees, to define a chamfered part of the proximal face; Figs. 1, 3-4; para. [0078]).	

Regarding claim 8, Palmer discloses the device of claim 7, wherein the chamfered part is at about 30 degrees to the transversely planar part (angled surfaces 22, 24 are planar and extend at angle θ1 of about 45 degrees with respect to the longitudinal axis X-X, and therefore may be oriented at about 45 degrees, e.g., less than 45 degrees, with respect to the transversely planar part/surface 26; Figs. 1-4; para. [0078]; Examiner notes that, in consideration of Applicant’s instant specification, paragraph [0036], about 30 degrees is defined as being “between 15 degrees and 45 degrees and preferably at about 30 degrees”, where the claim limitation is interpreted accordingly).

Regarding claim 9, Palmer discloses the device of claim 1, wherein the fixation device (70; Figs. 15-18) is adapted for connecting bone head and body fragments in a distal metatarsal osteotomy procedure (fixation device 70 is shown in Figs. 17-18 for connecting bone parts B1, B2 in a human foot, where B1 and is therefore capable of connecting bone head and body fragments in a distal metatarsal osteotomy procedure; para. [0127]) and wherein the first screw (10; Figs. 1, 15-18) is adapted for bi-cortical fixation in the proximal body fragment at about 30 degrees to the normal of the longitudinal axis of the proximal body fragment (shown in Fig. 17, first implant/screw 10 is configured for bi-cortical fixation in a bone part B1, e.g. in a proximal body fragment, and could be positioned at about 30 degrees normal to the longitudinal axis of the a proximal body fragment for a given surgical application; para. [0127]).

Regarding claim 16, Palmer discloses the device of claim 1, wherein the fixation device (70; Figs. 15-18) is for connecting first metatarsal bone head and bone body fragments in a hallux valgus osteotomy procedure (fixation device 70 for connecting bone parts B1, B2 as shown in Figs. 17-18 is capable of being used to connect first metatarsal bone head and body fragments in the claimed manner; para. ) and wherein the first screw (10; Figs. 1, 15-18) is adapted for distal fixation in the medial cortex and the lateral cortex of the bone body fragment (implant/screw 10 is capable of the claimed fixation in a bone body fragment, shown in Fig. 17 engaging both lateral and medial sides sides/cortices of a bone part B1), and the second screw (50A; Fig. 17) is adapted for proximal oblique fixation in the medial cortex of the bone body fragment and distally traversing the lateral cortex of the bone body fragment and entering the lateral cortex of the bone head fragment for relative fixation of the bone body and bone head fragments, and wherein the shank of the second screw traverses the lateral cortex of the bone body fragment (second screw 50A is arranged for oblique fixation in bones B1 and B2, and thus capable of fixation traversing the lateral cortex of the body fragment in the claimed manner; Figs. 17-18; Examiner notes that the limitation of “wherein the shank of the second screw traverses the lateral cortex of the bone body fragment” is being interpreted as an intended use  of the device; see 35 USC 101 rejection above, regarding claim 16).


Claims 1, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughan (US 2014/0172025 A1).
Regarding claim 1,  fixation device (12, 14; Fig. 18; para. [0133]) for fixing bone head and bone body fragments in an osteotomy procedure (arrangement of screws 12 and 14 capable for fixing bone head and body fragments relative to one another; Fig. 18), the device including:
a first screw (12; Figs. 13-18; para. [0122]) including a shank (shaft 20 of screw 12; shown in Fig. 13; para. [0122]) and an external thread (defined collectively by threaded portion 22 and threaded portion 100 at distal end 102 of shaft 20; Figs. 13-17; para. [0122]-[0123]) for cortical fixation in the bone body fragment (screw 12 capable for cortical fixation in a bone fragment; Figs. 13-18);
the first screw including an opening (300; Figs. 13-15, 18; para. [0125]) extending transversely through the shank (see Figs. 14-16);
a second screw (14; Fig. 17; para. [0132]) including a shank (shaft 20, of screw 14; Fig. 17; para. [0132]) and proximal and distal external threads (see Examiner’s Annotated Fig. 17 below; para. [0123], [0132]) for oblique cortical fixation in the bone body fragment and for cortical fixation in the bone head fragment for relative fixation of the bone body fragment and the bone head fragment (screw 14 capable for oblique cortical fixation in a bone body fragment and cortical fixation in bone head fragment, particularly when inserted through transverse opening 300 as shown in Fig. 18); and
the shank of the second screw being locatable within the transverse opening of the first screw (as shown in Fig. 18; para. [0133]).

    PNG
    media_image1.png
    618
    787
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 17

Regarding claim 10, Vaughan discloses the device of claim 1, wherein the major diameter of the thread of the first screw is less than or equal to the external diameter of the shank (major diameter of threaded portion 100 at distal end 102 of first screw 12, at the tip of the screw, is less than or equal to the external diameter of the shank 20 of the first screw 12; Figs. 13-17; para. [0122]-[0123]).

Regarding claim 11, Vaughan discloses the device of claim 1, wherein the external diameter of the shank of the second screw and the internal diameter of the transverse aperture are sized for the shank to be locatable in a tight fit within the transverse aperture (external diameter of shank 20 of second screw 14, at non-threaded portion 310, and internal diameter of transverse channel 300 sized so that non-threaded portion 310 on screw 14 is secured within, e.g. locatable in a tight fit within, transverse channel 300; Figs. 17-18; para. [0132]-[0133]).

Regarding claim 13, Vaughan discloses the device of claim 11, wherein the major diameter of the distal thread of the second screw (shown as D1 in Examiner’s Annotated Fig. 17 above) is less than or equal to the external diameter of the shank (shown as D2 in Examiner’s Annotated Fig. 17 above, less than or equal to D1) and the major diameter of the proximal thread of the second screw (shown as D3 in Examiner’s Annotated Fig. 17 above) is greater than the external diameter of the shank (D3 is greater than D2 in Examiner’s Annotated Fig. 17 above).

Regarding claim 14, Vaughan discloses the device of claim 11, wherein the distal thread of the second screw (see Examiner’s Annotated Fig. 17 above) is adapted for fixation in the lateral cortex of the bone head fragment (threaded portion 100 at distal end 102 of screw 14 is capable for fixation in the lateral cortex of a bone head fragment; Figs. 17-18; para. [0123], [0132]-[0133]) and the proximal thread of the second screw (see Examiner’s Annotated Fig. 17 above) is adapted for fixation in the medial cortex of the bone body fragment (threaded portion 22 near distal end 104 of screw 14 is capable for fixation in the medial cortex of the bone body fragment; Figs. 17-18; [0132]-[0133]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolfe (US 2012/0197254 A1) teaches an orthopedic fixation assembly used for fusion of bones and deformity correction in foot bones.  Wayne (US 2016/0022340 A1) teaches a fixation device for the fusion of bones of the human foot using transverse screws inserted through holes in the shaft of a lag screw.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773